Appellant has presented a request for leave to file a second motion for rehearing, which contains fifty-four pages of typewritten matter. It has all been read and considered. We regret to note that many things are stated in the motion which find no support in the record. It is not claimed that this court has overlooked any question presented. The only claim is that we have reached a wrong conclusion regarding some of them. As to the rules controlling on second motion for rehearing see Hickman v. State, 93 Tex.Crim. Rep., 247 S.W. 518; Calley v. State, 103 Tex.Crim. Rep., 279 S.W. 848; Webb v. State, 9 S.W.2d 335. We are not persuaded that under the facts in the present record we reached a wrong conclusion in disposing of appellant's contentions, and the request for leave to file the second motion for rehearing will be denied.
Denied.